Citation Nr: 1545357	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  06-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and June 2007 decisions rendered by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the September 2005 decision, the RO, in pertinent part, denied entitlement to service connection for a bilateral knee disorder.  The Veteran appealed that decision.  In September 2006, the Veteran and his sister testified during a hearing before Veterans Law Judge Sabulsky.  

In June 2007, while the claims for service connection for a bilateral knee disorder were pending before the Board, the RO adjudicated and denied additional claims, including entitlement to service connection for bilateral ankle disabilities.  The Veteran appealed the denial of those claims.  

In January 2008, the Veteran requested a hearing as to the appeal of the claims for service connection for bilateral ankle disabilities.  In June 2008, the undersigned conducted a hearing on those issues.  Testimony was also taken regarding the claim for service connection for a bilateral knee disability.  

In October 2008, the Chairman assigned a panel to decide the appeal.  See 38 C.F.R. § 20.707.  A panel of three Veterans Law Judges was assigned because two Veterans Law Judges had taken testimony on some of the issues on appeal, pursuant to Board rules then in effect.  In November 2008, the panel, including the undersigned, issued a decision denying, as pertinent here, entitlement to service connection for a bilateral knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a precedential decision, finding that the statutes and regulations 
regarding hearings before the Board entitle an appellant to an opportunity for a hearing before all the Board members who will ultimately decide the appeal and that the failure to afford the appellant an opportunity for a personal hearing before one member of the Board panel which adjudicated the appeal was prejudicial.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Accordingly, the Court vacated and remanded the matters to the Board.  

In a December 2011, pursuant to the Court's decision, the Board sent a letter to the Veteran asking him if he wanted a hearing before the third member of the panel who would decide his case.  In January 2012, the Veteran responded that he did not want a hearing with the third member of the panel.  

In a March 2012 letter, the Board advised the Veteran that Veterans Law Judge Sabulsky was no longer employed at the Board and offered him the opportunity for a hearing before a new member of the panel.  That same month, the Veteran responded that he did not want a hearing with a new member of the panel.  

In a decision dated in September 2014, the Board entered a decision that, in part, denied the issues remaining on appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2015 Joint Motion for Remand (JMR) to the Court, the parties (the veteran and the VA Secretary) requested that the Board decision be vacated and remanded, as to the issues of service connection for right ankle and bilateral disabilities; a July 2015 Court order granted the joint motion.  The claims file has now been returned to the VLJ who conducted the June 2008 hearing for a decision, as required under 38 U.S.C.A. § 7107(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In the June 2015 JMR, the parties moved that the issues of entitlement to service connection for a right ankle disability and a bilateral knee disability should be vacated and remanded, citing inadequate reasons and bases.  Specifically, the parties agreed that the issue of service connection for a right ankle disability needed to be returned to the physician, who provided a specialist opinion in September 2013.  The parties asked for clarification concerning the question of whether a right ankle disability was secondary to service-connected pes planus, in light of the diagnosis of tibiotalar joint degenerative changes versus talonavicular joint degenerative changes.  

In addition, the parties agreed that the Board failed to consider a March 13, 2009, VA examination concerning alteration of the Veteran's gait due to pes planus, in its discussion of whether the Veteran has a bilateral knee disability which is secondary to an altered gait due to service-connected pes planus.  However, in reviewing that examination report, which concerned the lumbar spine, the Board notes that there were in fact no findings reported for either the pes planus or the Veteran's gait.  Additionally, the September 2013 VHA opinion referenced examination reports which specifically did not show an abnormal gait.  

In reviewing the evidence, VA and private examinations dated in December 2006, April 2007, December 2007, and August 2012 showed a normal gait.  A July 2008 report from a private chiropractor noted a mildly abnormal gait, and a private chiropractor reported, in August 2011 and again in May 2013, "altered biomechanics."  VA examination reports in March 2010 and April 2011 were somewhat ambiguous regarding whether the gait was abnormal, with a normal gait and no abnormal weightbearing reported in the examination section of the report, but a minimal abnormal gait due to pes planus noted in the rationale section.  

Since the basis for the JMR regarding both the knee and the ankle issues was the matter of whether the disabilities were caused or aggravated by pes planus, in particular, an altered gait due to that disorder, the Board finds that an examination should be afforded to resolve this matter.  The examination should address the severity of the pes planus and any gait abnormalities, and, if needed, X-rays should be obtained to ascertain the nature and severity of pes planus, right ankle, and bilateral knee disabilities.  Finally, recent treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from March 2012 to the present, in particular, all records of evaluations and/or treatment for pes planus, knee and/or right ankle complaints, including any imaging study reports.

2.  Ask the Veteran to identify and authorize the release of all private treatment records with evaluations and/or treatment for pes planus, knee and/or right ankle complaints, to include any imaging studies, such as X-rays, dated from March 2012 to the present.  Obtain any such records adequately identified.  

3.  Then, schedule the Veteran for an appropriate orthopedic examination by a physician to assess the following:

   *  The current manifestations and severity of pes planus and hallux valgus, to include whether the Veteran has a gait abnormality or abnormal weightbearing due to either or both of these conditions, and if so, the severity thereof;
   *  The current correct diagnoses for all right ankle and right and left knee disabilities currently present, or has that has existed at any time since May 2005.  

The above diagnoses should be based on all evidence of records, including the most recent X-rays available; if the examiner believes that current X-rays are needed for the diagnoses and/or opinions, such should be obtained before the final opinion.  

Then, as for any disability of right ankle or bilateral knees, provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder(s) was (a) caused or (b) aggravated (permanently worsened by) the Veteran's service-connected foot disabilities (bilateral pes planus and hallux valgus).  The report must specifically address the cumulative effect of any gait or weightbearing abnormalities currently shown, or previously demonstrated (see above summary of the gait as described in various VA examinations for assistance in where to find this information) on the development or aggravation of right ankle and/or bilateral knee disabilities.  

The Veteran's electronic claims folder must be made available to the examiner in conjunction with the examination, and the opinion should be based on clinical examination, lay history, X-rays, and medical principles, and contain a rationale for all conclusions reached.  

3.  After the completion of the above, and any other indicated development, the RO should readjudicate the claims on appeal.  If any decision is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




